Case 1:18-cv-09849-ER Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BEVERLY CRAWFORD,

Plaintiff,

-against-
NAILS ON 7" BY JENNY INC, individually
d/b/a JENNY’S SPA, NAILS ON 7"™ II BY JENNY
INC., individually and d/b/a JENNY’S SPA, and
NGUYEN BUL individually,

Defendants,

Ramos, U.S.D.J.

Filed 07/30/19 Page 1 of 6

18-CV-09849 (ER)

ORDER TO SHOW CAUSE
TO VACATE JUDGMENT

Upon the Affidavit of NGUYEN BUI, sworn to July , 2019 and the Memorandum of Law

by Andrew C Laufer sworn to July 2019 and the motions of NAILS ON 7TH BY JENNY INC,

individually d/b/a JENNY’S SPA, NAILS ON 7TH II BY JENNY INC., individually and d/b/a

JENNY’S SPA, to set aside the default judgment entered herein against them on January 18, 2019

pursuant to F.R.C.P. 55(c) and 60 (b)(1) and (4), and upon consideration of the exhibits annexed

hereto and the memorandum of law submitted, it is hereby

- ORDERED, that Plaintiff and Martin A. Beinstock as Marshal for the City of New York

as agent for the plaintiff seeking seizure of assets to satisfy the aforementioned judgment, SHOW

CAUSE before the Honorable Edgardo Ramos in Courtroom 619 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, NY 10007, on , 2019 at

o’clock, or as soon as thereafter as counsel may be heard, why an order should not be issued:
Case 1:18-cv-09849-ER Document 25 Filed 07/30/19 Page 2 of 6

a) Pursuant to Federal Rule of Civil Procedure 55(c) and 60(b)(1) and (4)
vacating the default in answering and the default judgment entered into against all defendants on
January 18, 2019; and

b) Allowing the defendants to appear, answer, or move in this action so the
issues before the Court may be addressed upon the merits; and it is further

ORDERED, that pending the hearing and determination of this motion, pursuant to
F.R.C.P. 65 (b), the Plaintiff and Martin A. Beinstock as Marshal for the City of New York be

temporarily restrained from;

a) enforcing or collecting upon the judgment
b) seizing or holding any assets of the defendants
c) entering upon and/or taking possession or control, managing or interfering

with the management, operation, or ownership of any of the defendant’s business establishments
and any appurtenances thereto.

ORDERED, that a copy of this Order to Show Cause and supporting papers upon which it
is granted be served upon Plaintiffs counsel, Gregory William Kirschenbaum at Phillips &
Associates, Attorney at Law, PLLC, 45 Broadway, Ste. 620, New York, New York 10006 by

, 2019 by email and overnight mail delivery and that such service shall be deemed good
and sufficient service hereof.

Dated: New York, New York
July 2019 So Ordered

 

Hon. Edgardo Ramos, U.S.D.J.
Case 1:18-cv-09849-ER Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BEVERLY CRAWFORD,

Plaintiff,

-against-

NAILS ON 7™ BY JENNY INC, individually

d/b/a JENNY’S SPA, NAILS ON 77 II BY JENNY
INC., individually and d/b/a JENNY’S SPA, and
NGUYEN BUI, individually,

Defendants,

--- - x
STATE OF

pe)
COUNTY OF Linge

 

Filed 07/30/19 Page 3 of 6

18-CV-09849 (ER)

AFFIDAVIT IN SUPPORT
OF ORDER TO SHOW
CAUSE

NGUYEN BUI, being duly sworn deposes and says:

1. I am the President and sole shareholder of NAILS ON 7™ BY JENNY INC,
individually d/b/a JENNY’S SPA, NAILS ON 7° II BY JENNY INC., individually and d/b/a
JENNY’S SPA and the individually named defendant in the within action and J have personal
knowledge of the facts set forth herein. This affidavit is submitted in support of all defendants
Order to Show Cause and its motion pursuant to F.R.C.P. 55(c) and 60 (b)(1) and (4) Federal Rule
of Civil Procedure 55(c) and 60(b)(1) and (4) and vacating the default in answering and the defauti
judgment (“the judgment” attached hereto as Exhibit A) entered into against all defendants on

January 18, 2019 and allowing the defendants to appear, answer, or move in this action so the

issues before the Court may be addressed upon the merits.

 

 
Case 1:18-cv-09849-ER Document 25 Filed 07/30/19 Page 4 of 6

2. Further, all defendants seek a Temporary Restraining Order pursuant to F.R.C.P.

65 (b), for the Plaintiff and Martin A. Beinstock, as Marshal for the City of New York be

temporarily restrained from;

a) enforcing or collecting upon the judgment
b) seizing or holding any assets of the defendants
c) entering upon and/or taking possession or control, managing or interfering

with the management, operation, or ownership of any of the defendant’s business establishments
and any appurtenances thereto.

3. Marshal Beinstock recently served a Notice of Levy & Sale upon my business
which states that he intends enforcement of the aforementioned judgment against my company and
its assets on August 3, 2019. (See Exhibit B attached hereto.)

4, Marshal Beinstock’s seizure and sale of my business’s assets will material and
irevocably effect my business from functioning and producing any income.

5. The judgment was entered against me but I was never personally nor properly
served. Further, the affidavit of service Stating a copy of the complaint was given to an individual
by the name of Rosa Fernandez. I do not know this person nor was I ever given a copy of the

complaint by anyone at my place of work. (See Exhibit C attached hereto.)

6. I had no notice of the pendency of this action until the service of Marshal

Beinstock’s Notice of Levy & Sale.

7. Further, the affidavit of service for my corporation, NAILS ON 7'* BY JENNY

INC, states that it was served via the Secretary of State for the State of New York but neither I nor

my corporation ever received a copy. (See Exhibit D attached hereto.)

 

 

 
Case 1:18-cv-09849-ER Document 25 Filed 07/30/19 Page 5 of 6

8. It also does not appear the plaintiff ever attempted to perfect service against the
named d/b/a’s.

9. Neither I, my corporation, nor any names my Company may have been doing
business under have been properly served or served at all, and I assert as a defense that the Court
had no jurisdiction over myself, my company, or any of the d/b/a’s.

10. I respectfully request the Court afford myself and the remaining defendants an
opportunity to defend this matter upon the merits since, ata minimum, your affirmant respectfully
asserts that any perceived default was “excusable”. Please see the defendants Proposed Answer
attached hereto as Exhibit E.

II. For the reasons set forth herein, I respectfully request the issuance of this Order to
Show Cause and the relief sought herein, an order vacating the default judgment and default in
appearing and responding to this lawsuit, and the issuance of a temporary restraining order pending

this decision, together with such other and further relief as the Court deems just and proper.

 

NGUYEN BUI

Swom to before me this da
of July, 20167

  
 
  

 

Notary Public

 

SINH TRUONG
Notary Public, State of New York
Registration 401TR6154731
Qualified In Kings County
Commission Expires October 23, 20 Le

 

 
Case 1:18-cv-09849-ER Document 25 Filed 07/30/19 Page 6 of 6

UNITED STATES DISTRICT COURT 18cv09849(ER)
SOUTHERN DISTRICT OF NEW YORK

 

 

BEVERLY CRAWFORD,
Plaintiff,
-against-
NAILS ON 7th BY JENNY INC., individually and
d/b/a JENNY'S SPA, NAILS ON 7th II BY JENNY
INC., individually and d/b/a JENNY'S SPA, and
NGUYEN BUI, individually,
Defendants,

 

 

ORDER TO SHOW CAUSE TO VACATE JUDGEMENT

 

 

LAW OFFICE OF ANDREW C. LAUFER
Attorney(s) for Defendants

Office and Post Office Address
255 W. 36th Street. Suite 1104
New York, NY 10018

Tel: (212) 422 1020
Fax: (212) 422 1069

 

 

Signature (Rule 130-1.1-a)

 

 

 

 

 

To:
Print name beneath
Service of a copy of the within is hereby admitted.
Dated:

Attorney(s) for:

PLEASE TAKE NOTICE:

OO NOTICE OF ENTRY
that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on

XO NOTICE OF SETTLEMENT

that an order of which the within is a true copy

will be presented for settlement to the HON one of the judges of the

within named Court at

on at M.

Dated, Yours, etc.

Law Office of Andrew C. Laufer

 

 

 

 

 
